—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Donnelly, J.), rendered October 16, 1979, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant, by pleading guilty, waived any challenge to the amendment to the indictment herein (see, People v Lawrence, 99 AD2d 557; People v Dowdell, 72 AD2d 622). Moreover, we find the defendant’s constitutional double jeopardy claim to be without merit (see, People v Ercole, 4 NY2d 617, rearg dismissed 5 NY2d 983, 1041). Bracken, J. P., Lawrence, Eiber and Kooper, JJ., concur.